Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Joseph Lee Barr appeals the district court’s order granting summary judgment in favor of the Appellee on Barr’s claims of racial discrimination, retaliation, breach of contract, and negligence. With respect to Barr’s latter three claims, Barr has failed to challenge on appeal the court’s basis for granting summary judgment for the Appellee. We therefore find that Barr has forfeited appellate review of those claims. See 4th Cir. R. 34(b). With respect to Barr’s claim of racial discrimination, we have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Barr v. Lexington County Sch. Dist., No. 3:07-cv-01351-JFA-PJG (D.S.C. Mar. 11, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.